UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
 JUEL ROUNDTREE,                                 :
                                                 :          15cv8198
                      Plaintiff,                 :
                                                 :          ORDER
                -against-                        :
                                                 :
 CITY OF NEW YORK, et al.,                       :
                                                 :
                      Defendants.                :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Plaintiff’s January 10, 2020 letter application (ECF No. 192) requesting

documents is moot. Defendants’ January 24, 2020 letter (ECF No. 193) reiterates that

Defendants have reproduced all responsive documents and are conducting a more expansive 3-1-

1 complaint search.

               Plaintiff’s renewed request for this Court to appoint counsel is denied. This is

Plaintiffs’ third request. (See ECF Nos. 98, 144.) As this Court has previously stated, if Plaintiff

survives any motion for summary judgment, this Court will appoint counsel for trial. Plaintiff is

to cease making applications for counsel.

Dated: January 27, 2020
       New York, New York
